Opinion by Judge MILLLER; Dissent by Judge KLEINFELD
MILLER, District Judge:
In this case, Plaintiff Robert Devereaux (“Devereaux”) appeals the district court’s grant of summary judgment for defendants in a civil rights suit. Devereaux brought suit under 42 U.S.C. § 1983 claiming that his Fourteenth Amendment rights were violated by various governmental entities and employees during a child sexual molestation investigation. We affirm the district court’s grant of summary judgment against all defendants.

FACTS

The issue in this case is whether one of the victims of the Wenatchee, Washington “sex ring” prosecutions established a genuine issue of material fact entitling him to a jury trial against a defense of qualified immunity. Because this is an appeal from a summary judgment, we view the evidence in the light most favorable to Dever-eaux, the non-moving party.
From 1987 to 1990, Devereaux and his former wife were licensed foster parents caring for young girls. Following a 1990 divorce, Devereaux managed the foster home alone, and thereby encountered difficulties with several Department of Health and Human Services (“DSHS”) and Child Protective Services (“CPS”) employees, who “questioned the propriety of having a single man care for young girls without the presence of a female caretaker.” Though lacking evidence, some DSHS employees suspected that Devereaux was sexually abusing the girls in his home. Other DSHS employees believed that Devereaux was being discriminated against because he was male.
*1048In the spring of 1994, defendant Detective Robert Ricardo Perez (“Perez”) of the Wenatchee Police Department attended a social function which was also attended by several DSHS employees.2 At this function, Perez discussed the Devereaux foster home and, in admittedly bad humor, implied that Devereaux was probably abusing the foster girls. This lunch meeting was also attended by defendants Timothy David Abbey (“Abbey”) and Laurie Alexander (“Alexander”).
On August 1, 1994, one of Devereaux’s foster children, “A.R.,” was placed in juvenile detention because she was suspected of having tried to poison Devereaux and another foster girl.3 When interviewed by officer Addock, A.R. admitted to poisoning Devereaux because Devereaux would not permit her to see her boyfriend, with whom she was having sex. On August 3, 1994, Perez interviewed A.R. Perez did not seek information about the poisoning but, rather, about whether A.R. had ever been sexually abused by Devereaux. Upon questioning, A.R. at first denied that Devereaux had ever sexually abused her. However, she later recanted and stated that Devereaux had raped her and other foster children.
The next day, on August 4, 1994, A.R. was interviewed by another DSHS employee, Paul Glassen. A.R. informed Glassen that Perez had advised her that another foster girl reported that Devereaux was having sex with yet another foster girl and that he was touching girls under their clothes in bed. A.R. also stated that Perez had pressured her into setting up Dever-eaux and that Perez made her say a “whole bunch of lies.” Glassen immediately relayed this information to his supervisor, Katie Hershey. The next day, on August 5, 1994, Glassen was arrested for witness tampering because of his interview with A.R. and was later placed on administrative leave.
At least one other interview with A.R. is pertinent to Devereaux’s claims. On March 3, 1995, A.R. was again interviewed by Perez. Also present were two CPS caseworkers: defendant Katie Carrow (“Carrow”) and Vicki Bergstrom. A.R. stated that Perez “make[s] all the children lie” and that she was not raped by Dever-eaux. During the interview Perez informed A.R. that if her earlier testimony was a lie then he would send a report to the prosecutor for consideration of filing charges for false reporting. Following this threat of potential prosecution, A.R. stated that her earlier statements had been a lie.
Meanwhile, after the August 3rd interview of A.R., Perez went to the Devereaux home and took Devereaux to the police station. Perez then interviewed Dever-eaux. Devereaux denied that he had sexually abused any of his foster children. He mentioned, however, that A.R. had touched his penis while he was awake, but that he had made her stop. He also “described approximately fifteen instances in which A.R. had ‘flashed’ him, instances when he awoke to find her in his bed, and an instance where she had run out of the shower naked and jumped on his lap. He described other sexual conduct by A.R., such as ‘humping’ him, but said that he could not prevent these things from happening.”
While Perez was interviewing Dever-eaux, defendant Linda Wood (“Wood”) arrived at the police station with “A.S.,” another of Devereaux’s foster children. Perez met briefly with A.S., who denied that there was any sexual abuse in the Devereaux home. Perez then returned to continue his interview with Devereaux and informed him that he did not believe Dev-ereaux was innocent. In exasperation, Devereaux told Perez that he had sexual intercourse with A.R. two or three times. *1049When asked to describe these incidents, Devereaux replied that he couldn’t because he was making them up. Perez subsequently placed Devereaux under arrest on one count of rape of a child in the third degree based on Devereaux’s contact with A.R.
After Devereaux was sent to jail to be booked, Perez interviewed two other of Devereaux’s foster children, “A.K.” and “T.H.” Both A.K. and T.H. stated that Devereaux never- molested them. A.K. also stated that she frequently observed Devereaux spend several hours in A.R.’s room at night with the door closed and that she had seen Devereaux masturbate on two occasions. T.H. reported that Dev-ereaux would tickle her and run his fingers up her thigh until she told him to stop.
Later that day, Perez interviewed A.S. a second time in the presence of defendant Wood. The interview commenced at 5:00 p.m. and A.S. repeatedly denied ever having been sexually abused by Devereaux. During the interrogation, Wood admonished A.S. to tell the truth. Finally, after 6 hours of interrogation, at 11:00 p.m., AS. finally stated that she had been sexually abused by Devereaux. Later, A.S. stated that she made this accusation only because she was “sick and tired” of being interrogated. Thereafter, Perez rearrested Dev-ereaux and charged him for the rape and molestation of AS.4 At the request of the city police, Wood, along with other DSHS employees, assisted in finding alternative placement for some of Devereaux’s foster children.
At an August 4, 1994, probable cause hearing, a state superior court judge entered an order finding probable cause for Devereaux’s arrest on the charges of child rape and molestation. The probable cause order prohibited Devereaux from having any contact with his foster children or any minor females. Devereaux was then released on an appearance bond.
On August 10, Sergeant Pippin and CPS caseworker Carrow interviewed “D.E.,” another foster child in the' Devereaux home since 1993. D.E. denied having been abused by Devereaux and denied seeing any sexual abuse. Pippin did not prepare a written report of this interview but told Perez about its contents.5 After D.E. was removed from Devereaux’s home, she was placed in Perez’s home as a foster child. While D.E. was living at Perez’s home, approximately seven months later she changed her story.
On March 14, 1995, D.E. was again interviewed by Perez, Carrow, and Mexan-der. In contradiction to her earlier statements, she described participating ' in group sex orgies at over twenty different locations commencing when she was two years old. These orgies took place at summer camp, local residences, and at a local church. She implicated her grandparents, aunts and uncles, siblings, neighbors, members of the clergy, parents, CPS caseworkers, Salvation Army employees, cab drivers and other children as participants in the sex orgies. According to D.E., almost every night of the week Devereaux and numerous other adults would each sexually abuse approximately 15 children. D.E. would eventually identify over 58 adults and children who would participate in these orgies. Based upon this interview with D.E., Devereaux was charged with additional counts of child molestation.6
*1050On March 23,1995, Perez and Alexander interviewed another foster child, who indicated that she and other children had been sexually abused by Devereaux and others and that her mother had been aware of the abuse. On March 25, 1995, Perez interviewed C.M.’s mother, Linda Miller (“Miller”), who confessed to abusing C.M. and several other children. She named Devereaux, one of the social workers, the minister of her church and many other individuals as participants in the group sex orgies. She stated that these orgies occurred at many different homes in the community, even at a local church. Perez arrested Miller, charging her with multiple counts of rape of a child in the first degree.7
Following Miller’s arrest, Perez and Alexander met with C.M., and Alexander informed C.M. of her mother’s confession, though later neither Perez nor Alexander notified the county prosecutor that C.M. had been told about her mother’s confession. C.M. was later examined by a medical doctor who concluded that C.M. was not sexually active because her hymen was still intact. On May 16, 1995, Perez, Alexander, and the county deputy prosecutor conducted a further interview with C.M. in which she again implicated Devereaux and also alleged that her mother was directly involved in the abuse.
Thereafter, C.M.’s sister, “A.M.,” another foster child, was interviewed by Perez and Alexander, who informed her that her mother had made a confession. Dever-eaux asserts that this was an attempt to induce A.M. to make false allegations against him. Though neither the interview nor the techniques employed therein were ever directly communicated to Devereaux, his counsel learned about them through discovery in the criminal case.
Other children told CPS caseworkers and Perez that the sex charges were false. At some time prior to September 1995, C.S., another foster child who lived in the Devereaux home during 1992 and 1993, was interviewed by Carrow and Pippin. She stated that she had never witnessed sexual abuse in Devereaux’s home. She also stated that she was home every night by dinner time and would have seen the group orgies had they occurred.8
Based upon the alleged child sexual abuse, 43 adults were ultimately charged with over 29,000 counts of sexual molestation. An amended information was filed on May 11,1995, which charged Devereaux with five counts of rape of a child in the first degree (involving A.S., D.E., and A.M.), two counts of child molestation in the first degree (involving A.M. and C.M.), two counts of child molestation in the second degree (involving A.S.), and one count of tampering with a witness. After being investigated, with charges pending for over a year, all charges were eventually dropped as part of a plea bargain where, in exchange for a dismissal of all the felony charges pending against him, Devereaux pled guilty to one count of rendering criminal assistance and one count of fourth degree assault for having spanked D.E. Viewing the evidence in the best light, the district court concluded that the charges were dropped for lack of evidence. At sentencing, the state court prohibited Dev-ereaux from having contact with certain children, from being a foster parent for two years, and from being employed in a field that caters to or has regular contact with minor children.
Thereafter, Devereaux filed a 42 U.S.C. § 1983 suit against Perez; Abbey; Alexander; Carrow; Wood; DSHS; the City of Wenatchee; Kenneth Badgley, in his official capacity as police chief for the Wenat-chee Police Department; and Early Tilly, Wenatchee Public Safety Commissioner. Plaintiff claimed that defendants manipulated and coerced the children to give false evidence against him and withheld and *1051ignored exculpatory evidence. In a series of three orders, the district court granted summary judgment for all defendants and then declined to exercise supplemental jurisdiction over the state law claims and dismissed the state claims without prejudice. Devereaux filed a timely appeal only as to the dismissal of the § 1983 claim.
While this appeal was pending, Devereaux’s appeal was dismissed with prejudice as to Perez and Kenneth Badgley pursuant to a settlement agreement. Devereaux does not challenge the dismissal of the claims against the State of Washington, DSHS, Earl Tilly in his capacity as Commissioner for the City of Wenatchee, and the City of Wenatchee.9 Accordingly, the appeal remains pending as to the following defendants: Abbey, Alexander, Carrow, and Wood (collectively “Individual Defendants”).
ANALYSIS

Standard of Review

A district court’s decision that an asserted federal right was “clearly established” such that qualified immunity in a 42 U.S.C. § 1983 action attached at a particular point in time is a question of law to be reviewed de novo on appeal. See Elder v. Holloway, 510 U.S. 510, 516, 114 S.Ct. 1019, 1023, 127 L.Ed.2d 344 (1994); Thompson v. Mahre, 110 F.3d 716, 721 (9th Cir.), cert. denied, 522 U.S. 967, 118 S.Ct. 414, 139 L.Ed.2d 317 (1997). A district court’s decision to grant summary judgment is also reviewed de novo. See Crow Tribe of Indians v. Racicot, 87 F.3d 1039, 1043 (9th Cir.1996). This court must assume the relevant facts in the light most favorable to the plaintiff, and then determine whether the defendants are nonetheless entitled to qualified immunity as a matter of law. See Moran v. Washington, 147 F.3d 839, 844 (9th Cir.1998).
The plaintiff bears the burden of demonstrating that the underlying right was clearly established at the time of the alleged misconduct. See Romero v. Kitsap County, 931 F.2d 624, 627 (9th Cir.1991). If the plaintiff meets this burden then the officials must prove that “their conduct was reasonable under the applicable standards even though it might have violated the plaintiffs constitutional rights.” Benigni v. City of Hemet, 879 F.2d 473, 480 (9th Cir.1988).
The § 1983 Claim10
Individuals may maintain a civil rights action when the government deprives them of any rights, privileges, or immunities guaranteed by both the United States Constitution and federal laws. See 42 U.S.C. § 1983. This statute is designed to protect individuals from an abuse of state power by providing a cause of action against state and local officials who, acting within the scope of their duties, have deprived an individual of a cognizable federal right. See Baker v. McCollan, 443 U.S. 137, 140, 99 S.Ct. 2689, 2692, 61 L.Ed.2d 433 (1979).
Years ago, the Supreme Court enunciated the principle that the threshold inquiry in a § 1983 analysis is whether the § 1983 claimant has identified a right cognizable under the statute. See id., 443 U.S. at 140, 99 S.Ct. at 2692 (The first inquiry in any § 1983 suit is “to isolate the precise constitutional violation with which [the defendant] is charged.”); see also Allen v. City of Portland, 73 F.3d 232, 235 (9th Cir.1995). Once a cognizable right is identified, the court “proceed[s] to deter*1052mine whether that right was clearly established at the time of the alleged violation.” Wilson v. Layne, 526 U.S. 603, 609, 119 S.Ct. 1692, 1697, 143 L.Ed.2d 818 (1999) (quoting Conn v. Gabbert, 526 U.S. 286, 290, 119 S.Ct. 1292, 1295, 143 L.Ed.2d 399 (1999)).
“This order of procedure is designed to ‘spare a defendant not only of unwarranted liability, but unwarranted demands customarily imposed upon those defending a long drawn-out lawsuit.’ Siegert v. Gilley, 500 U.S. 226, 232, 111 S.Ct. 1789, 114 L.Ed.2d 277 (1991). Deciding the constitutional question before addressing the qualified immunity question also promotes clarity in the legal standards for official conduct, to the benefit of both the officers and the general public.”
Id; see also Baker, 443 U.S. at 140, 99 S.Ct. at 2692. This analytical approach makes legal and common sense because if, at the threshold, a § 1983 claimant has not identified a right cognizable under the statute, the analysis should go no further. In this appeal we address the question of whether qualified immunity bars § 1983 liability on the part of the Individual Defendants as the district court so ruled based upon the issue presented below. The analysis of whether qualified immunity protects the Individual Defendants from § 1983 liability in this case is similar to the traditional threshold question of whether a right cognizable under § 1983 has been identified by Devereaux.
The purpose of the defense of qualified immunity is to protect public officials “from undue interference with their duties and from potentially disabling threats of liability.” Harlow v. Fitzgerald, 457 U.S. 800, 806, 102 S.Ct. 2727, 2732, 73 L.Ed.2d 396 (1982). This defense recognizes that the interests of both the public official and society are best served by shielding officials from liability in order to permit the officials to carry out discretionary functions without fear of harassing litigation, “the expenses of litigation, the diversion of official energy from pressing public issues, and the deterrence of able citizens from acceptance of public office. Finally, there is the danger that fear of being sued will ‘dampen the ardor of all but the most resolute, or the most irresponsible [public officials], in the unflinching discharge of their duties.’ ” Harlow, 457 U.S. at 814, 102 S.Ct. at 2736 (citations omitted); see also Davis v. Scherer, 468 U.S. 183, 195, 104 S.Ct. 3012, 3019, 82 L.Ed.2d 139 (1984) (Qualified immunity plays a critical role in striking the “balance ... between the interests in vindication of citizens’ constitutional rights and in public officials’ effective performance of their duties.”).
The rule of qualified immunity “‘provides ample support to all but the plainly incompetent or those who knowingly violate the law.’ ” Burns v. Reed, 500 U.S. 478, 494-95, 111 S.Ct. 1934, 1944, 114 L.Ed.2d 547 (1991) (quoting Malley v. Briggs, 475 U.S. 335, 341, 106 S.Ct. 1092, 1096, 89 L.Ed.2d 271 (1986)). “Therefore, regardless of whether a constitutional violation occurred, the officer should prevail if the right asserted by the plaintiff was not ‘clearly established’ or the officer could have reasonably believed that his particular conduct was lawful.” Romero, 931 F.2d at 627. Furthermore, “[t]he entitlement is an immunity from suit rather than a mere defense to liability; ... it is effectively lost if a case is erroneously permitted to go to trial.” Mitchell v. Forsyth, 472 U.S. 511, 526, 105 S.Ct. 2806, 2815, 86 L.Ed.2d 411 (1985). To determine whether a right is clearly established, the court evaluates the specific contours of the constitutional right, not at the general but at the more specific level:
“The contours of the right must be sufficiently clear that a reasonable official would understand that what he is doing violates that right. This is not to say that an official action is protected by qualified immunity unless the very action in question has previously been held unlawful, but it is to say that in the light of pre-existing law the unlawfulness must be apparent.”
*1053Anderson v. Creighton, 483 U.S. 635, 640, 107 S.Ct. 3034, 3039, 97 L.Ed.2d 523 (1987).
Devereaux contends that the Individual Defendants violated his Fourteenth Amendment right to due process by intentionally employing improper interview techniques to child witnesses which resulted in an innocent person being falsely accused of child sexual abuse. According to Devereaux, this right was violated when “defendants coerced or threatened child witnesses, secreted alleged victims from those who would question the credibility of their accounts, and influenced alleged child victims in order to fabricate evidence.” Devereaux cites no legal authorities holding that a foster parent has a Fourteenth Amendment right to have a child sexual molestation case investigated in any particular manner. However, he contends that pre-existing case law establishing such a constitutional right is not a prerequisite because the Individual Defendants conduct was so patently violative of his constitutional rights that reasonable officials would have known that their conduct was unconstitutional. See Mendoza v. Block, 27 F.3d 1357, 1361-62 (9th Cir.1994). In Mendoza, we observed that while closely analogous prior case law involving an identical fact context is not required for qualified immunity to be withheld, the unlawfulness of the action in question must be apparent in light of some pre-existing law. See id. Thus, the Mendoza court found that a case establishing that the excessive use of force by police officers during an arrest violated clearly established Fourth Amendment principles could be applied to the issue of whether the excessive use of a police dog in arresting a suspect was an excessive use of force. See id. at 1362.
While Devereaux attempts to mold his legal theory as a Fourteenth Amendment violation, we conclude that Devereaux has failed to satisfy the threshold requirement of a § 1983 claim, that is, the identification of a cognizable right. The Fourteenth Amendment does not protect against all deprivations of liberty, “only against deprivations of liberty accomplished ‘without due process of law.’ ” Baker, 443 U.S. at 145, 99 S.Ct. at 2695. Here, Devereaux fails to raise a genuine issue of material fact or law regarding the interview techniques employed by the Individual Defendants. Devereaux simply contends that had the Individual Defendants implemented different interview techniques he would not have been charged at all.
After reviewing relevant case law, we conclude that there is no constitutional due process right to have child witnesses, in a child sexual abuse investigation, interviewed in a particular manner or pursuant to a certain protocol. Devereaux has failed to show that the state defendants violated a constitutional right that is sufficiently particularized so that a reasonable official would understand that any due process right was violated. In Myers v. Morris, 810 F.2d 1437 (8th Cir.), cert. denied, 484 U.S. 828, 108 S.Ct. 97, 98 L.Ed.2d 58 (1987), abrogated on other grounds, Burns, 500 U.S. 478, 111 S.Ct. 1934, 114 L.Ed.2d 547, the Eighth Circuit rejected the notion that improper interviewing of child witnesses in a sexual abuse investigation may give rise to a due process violation under the Fourteenth Amendment.
“While the record contains examples of investigative mistakes and flawed interrogation, particularly from the standpoint of successful prosecution of those implicated by children who have experienced extensive questioning, an imperfect investigation without more does not deprive the investigators of qualified immunity. Immunity is forfeited for the questioning function upon at least a preliminary showing that the interrogation so exceeded clearly established legal norms for this function that reasonable persons in the detectives’ position would have known their conduct was illegal ...
We conclude that the interviewing conduct occurred in a grey area of investigative procedure as to which there were, and probably still are, less than *1054clearly established legal norms. The grey area referred to involves the extent to which juvenile suspected sexual abuse victims may reasonably be questioned, particularly if they initially deny abuse, and the extent to which leading questions, confrontation with reports by others and photographs of suspects may.be used ...
We do not consider the standards for the interrogation of juvenile witnesses and victims, particularly in the area of sexual abuse, so clearly established in 1984 that on'the basis of hindsight the deputies should now be forced to defend their questioning techniques in these damage suits.”
Id. at 1460-61; see also Watterson v. Page, 987 F.2d 1, 8 (1st Cir.1993) (“The right to family integrity clearly does not include a constitutional right to be free from child abuse investigations.”); Doe v. State of Louisiana, 2 F.3d 1412, 1417-18 (5th Cir.1993), (child protective services employee and her supervisor who allegedly manipulated children to give false evidence, coerced witnesses, made false representations, and ignored exculpatory evidence did not violate the constitutional right of family integrity), cert. denied, 510 U.S. 1164, 114 S.Ct. 1189, 127 L.Ed.2d 539 (1994); Frazier v. Bailey, 957 F.2d 920, 931 (1st Cir.1992) (noting that “the dimensions of [the] right [to family integrity] have yet to be clearly established” and applying qualified immunity to suit in which social worker allegedly interfered with family integrity by ignoring exculpatory evidence and causing children to falsely accuse their father of child abuse); Stem v. Ahearn, 908 F.2d 1 (5th Cir.1990), (a grossly negligent investigation by child protective services employees wherein the investigators failed to interview the suspect and disregarded clear medical evidence that the child was not molested does not violate any clearly established right), cert. denied, 498 U.S. 1069, 111 S.Ct. 788, 112 L.Ed.2d 850 (1991).
There can be no question that an investigation of suspected or reported child sexual molestation may be extremely difficult. Inherent in any child sexual abuse investigation lurks the task of law enforcement and child welfare personnel to navigate through a cauldron of intense emotions, hidden motives, devastating accusations and counter-accusations, and conflicting and recanted statements. To repose in such officials the heavy burden of fairly and effectively investigating such cases at the risk of incurring personal damage liability under § 1983 should the manner of the investigation not conform to an abstract constitutional standard will undoubtedly have a chilling effect on those charged with investigating and detecting child sexual abuse.
Applying the foregoing principles to Devereaux’s claim, and viewing the evidence in the light most favorable to him, we hold that Devereaux’s § 1983 claim is not viable. In this case, Devereaux’s claimed legal right to have a child sex abuse investigation conducted in such a manner to avoid leading questions, influencing or manipulating the child witnesses, or eliciting inconsistent statements is such a generalized legal right as to “convert the rule of qualified immunity ... into a rule of virtually unqualified liability simply by alleging [a] violation of extremely abstract rights.” Anderson, 483 U.S. at 639, 107 S.Ct. at 3039.
The evidence relied upon by Devereaux is so general and unavailing that it would create a nebulous, unconstrained abstract constitutional right. The undisputed evidence reveals that defendant Carrow accompanied Perez on approximately fifty interviews. Sometimes Carrow asked questions and other times she took notes while Perez questioned the interviewee. Carrow was present during the March 3, 1995 second interview of A.R. where Perez told the child that if she changed her story then he would send a report to the prosecutor for possible prosecution. Carrow also testified that she saw nothing wrong with using this technique on suspected child sexual abuse victims. Another specific instance of Carrow’s allegedly improp*1055er technique occurred during the interview of C.S., a former foster child at the Dever-eaux home. Carrow did not believe C.S. when she provided exculpatory and truthful evidence that Devereaux could not have sexually abused the children.
Devereaux cites even , less evidence against the remaining Individual Defendants. On August 3,1994 defendant Wood brought A.S. to the police station and was present during the interview. She even asked questions and told A.S. to “tell the truth.” The gravamen of the claims against defendants Abbey and Alexander is that they were present and frequently participated in the interviewing of child witnesses. Defendant Abbey did not participate in any pre-arrest investigations of child abuse and his only role in the investigation was to participate in one or more interviews conducted by the local police wherein unidentified children stated that they had been sexually abused by Plaintiff. Such general evidentiary matters are insufficient to support a claim that Dever-eaux was deprived of any particularized due process right. See Todd v. United States, 849 F.2d 365, 370 (9th Cir.1988) (“[T]he right referenced by the Harlow test is not a general constitutional guarantee ... but its application in a particular context.”).11
The present action, like Baker v. Racansky, 887 F.2d 183 (9th Cir.1989), “involves the difficult balancing of a family’s right to autonomy against the state’s interest in protecting minor children from abuse.” Id. at 187. Id. (quoting Myers, 810 F.2d at 1463). As noted in Baker, “if the existence of a right or the degree of protection it warrants in a particular context is subject to a balancing test, the right can rarely be considered ‘clearly established’ at least in the absence of closely corresponding factual and legal precedent.” Id. at 187 (quoting Myers, 810 F.2d at 1462). Here, the underlying substantive constitutional right — whatever that might be — must in some way balance the rights and interests of the legal guardians (whether parents or foster parents), the child, and the public. The need to subject this abstract substantive constitutional right to a balancing test which weighs the interest of a parent against the interests of the child and the state makes the qualified immunity defense difficult to overcome, especially in light of the requirement that the substantive constitutional right be “clearly established” at the time of the alleged violation.
If law enforcement personnel who have at least arguable probable cause to believe that adults have been molesting children are not entitled to reasonable belief that the adults may pose a danger to their own children, then the law was (and is) not clearly established. There is certainly no available legal precedent to this effect.
This does not mean that a state actor investigating, suspected or reported child sexual abuse may never be held accountable for violation of cognizable constitutional rights. For example, the constitutional right to be free from the knowing presentation of false or perjured evidence in a criminal prosecution is clearly established. See Pyle v. Kansas, 317 U.S. 213, 215, 63 S.Ct. 177, 87 L.Ed. 214 (1942); Mooney v. Holohan, 294 U.S. 103, 55 S.Ct. 340, 79 L.Ed. 791 (1935). In both Pyle and Mooney, a state prisoner filed a habeas petition alleging that his due process rights were violated by the prosecution’s knowing use of perjured testimony to convict him and by the prosecution’s deliberate suppression of evidence that would have impeached and refuted the testimony given against him. See Pyle, 317 U.S. at 216, 63 S.Ct. at 178; Mooney, 294 U.S. at 110, 55 S.Ct. at 341. In each case, the Supreme Court held that such a due process right exists. See Pyle, *1056317 U.S. at 216, 63 S.Ct. at 178; Mooney, 294 U.S. at 112, 55 S.Ct. at 342. In Hysler v. Florida, 315 U.S. 411, 62 S.Ct. 688, 86 L.Ed. 932 (1942), the Supreme Court observed that if “responsible officials knowingly use false testimony which was extorted from a witness ‘by violence and torture,’ one convicted may claim the protection of the Due Process Clause against a conviction based upon such testimony.” Id., 315 U.S. at 413, 62 S.Ct. at 690. Unlike the plaintiffs in those cases, however, Dever-eaux is not claiming a due process violation as a result of an improper conviction premised upon the deliberate use of perjured testimony.
The record before the court does not reveal any evidence giving rise to an inference that the Individual Defendants knowingly presented false evidence to be used in Devereaux’s sexual abuse prosecution. In the absence of evidence tending to show that the Individual Defendants deliberately fabricated evidence of child sexual abuse in order to cause Devereaux cognizable harm, Devereaux’s claim must fail. See Snell v. Tunnell, 920 F.2d 673 (10th Cir.), cert. denied, 499 U.S. 976, 111 S.Ct. 1622, 113 L.Ed.2d 719 (1990) (child care workers that deliberately fabricated allegations of child prostitution and pornography in order to have the children removed from foster care pursuant to a court order are not entitled to qualified immunity).
The record reveals an investigation which was far from textbook perfect but not so outrageous that it offends traditional notions of due process or any clearly established constitutional right of due process. The constitutional dimensions of investigatory techniques employed to discover child sexual abuse are simply not clearly established. Upon review of the summary judgment for the Individual Defendants, the evidence supports only one finding: the interview techniques used by the Individual Defendants were not so “patently violative of [a] constitutional right that reasonable officials would know without guidance from the courts that the action was unconstitutional.” Mendoza, 27 F.3d at 1361 (quoting Casteel v. Pieschek, 3 F.3d 1050, 1053 (7th Cir.1993)).
 Devereaux also contends that DSHS policy manuals and Revised Code of Washington § 26.44.030(10) have established sufficiently clear standards such that CSP caseworkers who fail to follow the dictates of the manual and § 26.44.030(10) are subject to § 1983 liability. In particular, Devereaux argues that the Individual Defendants failed to interview the child witnesses in a timely fashion as required by the internal policy manuals and to comply with Revised Code of Washington § 26.44.030(10) which provides for the presence of a third party during the questioning of a child if “the child wishes a third party to be present for the interview and, if so, shall make reasonable efforts to accommodate the child’s wishes.” Wash. Rev.Code Ann. § 26.44.030(10) (1998). With respect to the internal policy manual’s interviewing techniques, such manuals do not constitute decisional law giving rise to a constitutional duty under § 1983. Even where the interview techniques were not followed, state law may serve as a basis for § 1983 liability only where such violation is cognizable under federal law. See 42 U.S.C. § 1983. Moreover, the guidelines cannot be used to controvert precedent in other circuits that the improper interviewing of a child witness during the course of a sexual abuse investigation does not give rise to a constitutionally protected due process right. See James v. United States Parole Comm’n, 159 F.3d 1200, 1205 (9th Cir.1998), (it is well-settled that internal policy manuals do not generally create due process rights in others), cert. denied, 525 U.S. 1186, 119 S.Ct. 1131, 143 L.Ed.2d 124 (1999).12
*1057For the foregoing reasons, summary judgment for the Individual Defendants is
AFFIRMED.

. Pursuant to a settlement agreement, Dever-eaux’s appeal was dismissed with prejudice as to defendants Perez and Kenneth Badgley, Chief of Police for the City of Wenatchee.


. A.R. suffered from fetal alcohol syndrome, a fact known by Perez.


. According to the mental health counselor of A.S., she had falsely accused the counselor of sexually abusing her numerous times when she did not get her way. A.S. also had a propensity to act out sexually, having been the subject of pleas, by Devereaux to CPS caseworkers for help’ in dealing with her behavior.


. The district court, taking the facts in the light most favorable to Devereaux, assumed that neither Pippin nor Perez relayed this information to the prosecutor.


.Viewing the evidence in the light most favorable to Devereaux, during the prosecution of Devereaux, he and his lawyer were never told about D.E.’s exculpatory statements of August 10, 1994 wherein she stated that she never witnessed any sexual abuse at the Dev-ereaux home.


. Linda Miller was the only witness who never recanted her story that Devereaux molested children.


. Apparently, this exculpatory evidence was never disclosed to Devereaux or his counsel during the criminal proceeding.


. The court does not reach the claims asserted against these defendants because "[ijssues not 'specifically and distinctly raised' in the opening brief need not be considered by the court.” United States v. Montoya, 45 F.3d 1286, 1300 (9th Cir.1995) (quoting Officers for Justice v. Civil Serv. Comm'n, 979 F.2d 721, 726 (9th Cir.1992)).


. Devereaux argued below, and his brief mentions, that his constitutional rights were violated by the suppression of exculpatory evidence, but he does not raise suppression of exculpatory evidence as an issue on appeal, so we do not consider it.


. The dissent argues that the Individual Defendants' conduct was so blatant as to be per se violative of the Fourteenth Amendment. See Mendoza, 27 F.3d at 1361-62; United States v. Lanier, 520 U.S. 259, 271, 117 S.Ct. 1219, 137 L.Ed.2d 432 (1997). In this case, however, the complained of conduct cannot be equated to the egregious circumstances in those cases.


. Similarly, Devereaux cannot prevail on his theory that a violation of RCW § 26.44.030(10) may give rise to a § 1983 claim. Even if applicable, the court does not reach the issue'because there is no evidence in the record even suggesting that any child witness satisfies the threshold requirement of requesting the presence of a third party.